Title: To James Madison from John Mason, 24 April 1805
From: Mason, John
To: Madison, James


Dear Sir
Geo Town 24 april 1805
Mr Suttle caled on you as you requested with a note in due Form to offer tomorrow at the Bank of Columbia to relieve one for similar Sum drawn by you becoming due there this week.
You will oblige me Sir by informing me at your leisure to whom I am to charge the discounts on this negociation to Mr Monroe, or yourself. I have now paid 40$ or 50 at different times for this purpose—a particular minute of which I will send you, if to be charged to you. Very respectfully I am Sir your mo h Sert
J. Mason
